Name: Council Regulation (EC) NoÃ 717/2008 of 17Ã July 2008 establishing a Community procedure for administering quantitative quotas (Codified version)
 Type: Regulation
 Subject Matter: trade;  tariff policy;  international trade;  trade policy;  management;  European Union law
 Date Published: nan

 26.7.2008 EN Official Journal of the European Union L 198/1 COUNCIL REGULATION (EC) No 717/2008 of 17 July 2008 establishing a Community procedure for administering quantitative quotas (Codified version) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas (1) has been substantially amended several times (2). In the interests of clarity and rationality the said Regulation should be codified. (2) Under Article 14 of the Treaty, the internal market comprises, since 1 January 1993, an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured. (3) A system for administering quantitative quotas should therefore be established in line with that objective and based on the principle of a uniform common commercial policy, in accordance with the guidelines laid down by the Court of Justice of the European Communities. (4) There should be a choice between several allocation methods, depending on criteria such as the situation of the Community market, the type of product concerned, specific characteristics of the supplier countries and the Communitys international obligations, particularly those which undertake to allow for traditional trade flows. (5) Flexibility should be allowed in the redistribution of the quantities that are not allocated, assigned or used. However, to avoid possible excessive accumulation of imports, the question of whether such a redistribution after the end of the quota period is appropriate should be examined on a case-by-case basis and the relevant arrangements decided on, notably with regard to the period of validity of licences, taking into account the type of product in question and the purpose for which the quotas concerned were introduced. (6) The administration of import and export quotas should be based on a system of licences issued by the Member States in line with quantitative criteria established at Community level. (7) The administrative procedure should ensure that all applicants have fair access to quotas, and the documents issued should be such that they can be used throughout the Community. (8) If unused quantities are to be redistributed as efficiently as possible, reliable and full information is needed on the actual use made of import licences issued. For that purpose, all import licences, whether used or unused, should have to be returned to the competent national authorities within 10 working days of their expiry date at the latest. (9) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (3). (10) The provisions of this Regulation and those governing its implementation should not prejudice existing national and Community rules concerning professional secrecy. (11) The products listed in Annex I to the Treaty, together with textiles and other products that are subject to specific common import arrangements laying down specific provisions as regards quota administration should be excluded from the scope of this Regulation, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL ADMINISTRATIVE PRINCIPLES Article 1 1. This Regulation establishes the rules governing the administration of quantitative import and export quotas, hereinafter referred to as quotas, whether autonomous or conventional, established by the Community. 2. This Regulation shall not apply to products listed in Annex I to the Treaty, nor to other products that are subject to specific common import or export arrangements laying down special provisions for quota administration. Article 2 1. Quotas shall be allocated among applicants as soon as possible after they have been opened. It may be decided, in accordance with the procedure referred to in Article 22(2), to allocate them in several tranches. 2. Quotas may, inter alia, be administered using one of the following methods, or a combination of those methods: (a) a method based on traditional trade flows, in accordance with Articles 6 to 11; (b) a method based on the order in which applications are submitted (on a first come, first served basis), in accordance with Article 12; (c) a method allocating quotas in proportion to the quantities requested when the applications are submitted (using the simultaneous examination procedure), in accordance with Article 13. 3. The allocation method to be used shall be determined in accordance with the procedure referred to in Article 22(2). 4. If it is apparent that none of the methods indicated in paragraph 2 of this Article is appropriate to the specific requirements of a quota which has been opened, any other appropriate method shall be determined in accordance with the procedure referred to in Article 22(2). 5. Quantities that are not allocated, assigned or used shall be redistributed in accordance with Article 14 in time to allow them to be used before the end of the period covered by the quota. If it is found that it has not been possible to redistribute such quantities in time, their possible redistribution during the following quota period shall be decided on a case-by-case-basis, in accordance with the procedure referred to in Article 22(2). 6. Save where other provisions are adopted when the quota is set, the release for free circulation or export of products subject to quotas shall be conditional on the presentation of an import or export licence issued by the Member States in accordance with this Regulation. 7. Member States shall designate the administrative authorities competent to carry out implementing measures for which they are responsible under this Regulation. They shall notify the Commission of the authority thus designated. Article 3 The Commission shall publish a notice announcing the opening of quotas in the Official Journal of the European Union, setting out the allocation method chosen, the conditions to be met by licence applications, time limits for submitting them and a list of the competent national authorities to which they must be sent. Article 4 1. All Community importers and exporters, no matter where they are established in the Community, may submit a single licence application for each quota or tranche of a quota to the competent authority of the Member State of their choice, drawn up in the official language or languages of the Member State concerned. Where a quota is limited to one or several regions of the Community, the application shall be made to the competent authorities in the Member State(s) of the region(s) in question. 2. Applications for licences shall be submitted in accordance with the arrangements determined in accordance with the procedure referred to in Article 22(2). Article 5 The Commission shall ensure that the licences to be issued are for economically significant quantities, having regard to the nature of the product covered by the quota. CHAPTER II SPECIFIC RULES FOR THE DIFFERENT ADMINISTRATIVE METHODS SECTION A Method based on traditional trade flows Article 6 1. Where quota allocation takes account of traditional trade flows, one portion of the quota shall be reserved for traditional importers or exporters while the other shall be set aside for other importers or exporters. 2. Importers or exporters shall be deemed to be traditional if they are able to demonstrate that in the course of a previous period, to be known as the reference period they have imported into the Community or exported from it the product or products covered by the quota. 3. The portion set aside for traditional importers or exporters, the reference period and the portion allocated to other applicants shall be determined in accordance with the procedure referred to in Article 22(2). 4. The allocation shall be carried out in accordance with the principles set out in Articles 7 to 11. Article 7 To qualify for the allocation of the part of the quota set aside for them, and to provide evidence of the imports or exports carried out during the reference period, traditional importers or exporters shall enclose with their licence applications:  a certified copy of the original of the entry for free circulation or export declaration made out in the name of the importer or exporter concerned or, where applicable, that of the operator whose activities they have taken over,  any equivalent evidence, as determined in accordance with the procedure referred to in Article 22(2). Article 8 Member States shall, within the period laid down in the notice opening the quota concerned, inform the Commission of the number and the aggregate amount of the import or export applications, broken down into those from traditional importers or exporters and other importers or exporters, and of the amount of the previous imports or exports carried out by the applicants during the reference period. Article 9 The Commission shall examine the information provided by the Member States at the same time and shall establish the quantitative criteria according to which traditional importers or exporters applications are to be met as follows: (a) where aggregate applications are equal to or less than the amount set aside for traditional importers or exporters, applications shall be met in full; (b) where aggregate applications exceed the amount set aside for traditional importers or exporters, applications shall be met on a pro rata basis, calculated in accordance with each applicants share of the total reference imports or exports; (c) where the use of this quantitative criterion would entail allocating amounts greater than those applied for, the excess quantities shall be reassigned following the procedure laid down in Article 14. Article 10 The portion of the quota set aside for non-traditional importers or exporters shall be allocated in accordance with Article 12. Article 11 Where no applications are received from traditional importers or exporters, the importers or exporters that do apply shall have access to the whole quota or tranche concerned. In such cases, the allocation shall be carried out following the procedure laid down in Article 12. SECTION B Method based on the order in which applications are submitted Article 12 1. Where a quota or tranche of a quota is allocated on a first come, first served basis the quantity to which operators are entitled until the quota is exhausted shall be determined in accordance with the procedure referred to in Article 22(2). In setting that quantity, the same for all operators, allowance shall be made for the need to assign economically significant quantities having regard to the nature of the product concerned. 2. When the competent authorities have checked the Community balance still available, they shall assign to each importer or exporter the quantity determined in accordance with paragraph 1 of this Article. 3. When licence-holders can prove that they have indeed imported or exported the total quantity for which they were issued a licence or a portion to be determined in accordance with the procedure referred to in Article 22(2), they may submit a new licence application. This application shall be processed in accordance with the same conditions as previously. This procedure may be repeated until the quota is exhausted. 4. To ensure that all applicants have equal access to the quota, the Commission shall specify the dates and times of access to the Community balance available in the notice opening the quota. SECTION C Method allocating quotas in proportion to the quantities requested Article 13 1. Where a quota is allocated in proportion to the quantities applied for, the competent authorities of the Member States shall inform the Commission of the licence applications they have received in compliance with the deadlines and conditions established in accordance with the procedure referred to in Article 22(2). That information shall specify the number of applicants and the aggregate quantities applied for. 2. Within the deadline set in accordance with the procedure referred to in Article 22(2), the Commission shall examine the information provided by the competent authorities of the Member States at the same time, and shall determine the quantity of the quota or of the tranches concerned for which those authorities are to issue import or export licences. 3. Where aggregate licence applications are equal to, or less than, the quantity of the quota concerned, applications shall be met in full. 4. Where aggregate applications exceed the quantity of the quota concerned, they shall be met on a pro rata basis, in proportion to the quantities applied for. SECTION D Allocation of quantities for redistribution Article 14 1. Quantities for redistribution shall be determined by the Commission on the basis of the information provided by Member States in accordance with Article 20. 2. Where the quota is initially allocated using the method laid down in Article 12, the Commission shall immediately add the quantities for redistribution to any amounts still available, or use them to reconstitute the quota if the latter is exhausted. 3. Where the quota is initially allocated using another method, the quantities for redistribution shall be assigned in accordance with the procedure referred to in Article 22(2). In that case, the Commission shall publish an additional notice in the Official Journal of the European Union. CHAPTER III RULES CONCERNING IMPORT OR EXPORT LICENCES Article 15 1. Where the method used is that laid down in Article 12, Member States shall issue licences immediately on verification of the Community balance available. 2. In other cases the following shall apply: (a) the Commission shall notify the competent authorities in the Member States, within a period to be determined in accordance with the procedure referred to in Article 22(2), of the quantities for which they issue licences to the various applicants. It shall inform the other Member States thereof; (b) the competent authorities in the Member States shall issue import or export licences within 10 working days of notification of the Commission Decision or within the time limit set by the Commission; (c) the competent authorities shall inform the Commission that import or export licences have been issued. Article 16 The issue of licences may be made conditional upon the lodging of a security, in accordance with the procedure referred to in Article 22(2). Article 17 1. Import or export licences shall authorise the import or export of products which are subject to quotas and shall be valid throughout the Community, regardless of the place of import or export mentioned in the applications by the operators. Where a quota is limited to one or several regions of the Community, import or export licences shall be valid only in the Member State(s) of the region(s) in question. 2. The period of validity of import or export licences to be issued by the competent authorities of the Member States shall be four months. However, a different period of validity may be set in accordance with the procedure referred to in Article 22(2). 3. The holders of import or export licences may, on request, obtain extracts thereof from the competent authorities which issued the licences in the Member State concerned. Such extracts shall have the same legal effects as the licences from which they are derived, up to the quantity for which the licences were issued. 4. Applications for import or export licences, licences and extracts shall be drawn up on forms conforming to a specimen the characteristics of which shall be established in accordance with the procedure referred to in Article 22(2). Article 18 Without prejudice to the specific provisions to be adopted in accordance with the procedure referred to in Article 22(2), import or export licences and their extracts may not be loaned or transferred, whether for a consideration or free of charge, by the person in whose name the document was issued. Article 19 1. Import or export licences or extracts shall, except in cases of force majeure, be returned to the competent authorities of the Member State of issue within 10 working days of their expiry date at the latest. 2. Where the issue of import or export licences is conditional upon the lodging of a security, the security shall, except in cases of force majeure, be forfeit where the time limit referred to in paragraph 1 is not complied with. Article 20 The competent authorities of the Member States shall notify the Commission, immediately upon being so informed and in any case no later than 20 days after the expiry date of the licences, of the quantities of quotas assigned and not used, with a view to their subsequent redistribution pursuant to Article 2(5). Article 21 The competent authorities of the Member States shall inform the Commission, by the end of each month, of the quantities of products subject to quotas which have been imported or exported during the preceding month. CHAPTER IV FINAL PROVISIONS Article 22 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. Article 23 The procedures for applying this Regulation shall be adopted in accordance with the procedure referred to in Article 22(2). They shall in particular determine the implementation of the methods of allocation, the information to be transmitted by the competent authorities in the Member States and the measures intended to ensure compliance with this Regulation. Article 24 1. The information received by the Council, the Commission or the Member States pursuant to this Regulation may be used only for the purposes for which it was requested. 2. The Council, the Commission and the Member States, and those acting on their behalf, shall not disclose information in respect of which a duly substantiated request for confidential treatment has been lodged, except where express authorisation is granted by the party providing the information. 3. This Article shall not prevent the Community authorities from disclosing information of a general nature, in particular the grounds on which decisions are taken pursuant to this Regulation, or evidence used by them to justify their arguments in the event of legal proceedings. Such disclosure must take into account the legitimate interest of the parties concerned in preserving commercial confidentiality. Article 25 Member States and the Commission shall provide each other with the requisite information and shall cooperate in applying this Regulation. Communication and information dissemination procedures shall, where necessary, be established in accordance with the procedure referred to in Article 22(2). Article 26 Regulation (EC) No 520/94, as amended by the Regulations listed in Annex I, is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 27 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 2008. For the Council The President M. BARNIER (1) OJ L 66, 10.3.1994, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) See Annex I. (3) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). ANNEX I Repealed Regulation with list of its successive amendments Council Regulation (EC) No 520/94 (OJ L 66, 10.3.1994, p. 1). Council Regulation (EC) No 138/96 (OJ L 21, 27.1.1996, p. 6). Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). Only point 11 of Annex II ANNEX II Correlation table Regulation (EC) No 520/94 This Regulation Articles 1 to 5 Articles 1 to 5 Article 6(1), (2) and (3) Article 6(1), (2) and (3) Article 6(4)  Article 6(5) Article 6(4) Articles 7 and 8 Articles 7 and 8 Article 9, initial wording Article 9, initial wording Article 9, first, second and third indents Article 9(a), (b) and (c) Articles 10 to 14 Articles 10 to 14 Article 15(1) Article 15(1) Article 15(2) initial wording Article 15(2) initial wording Article 15(2), first, second and third indents Article 15(2)(a), (b) and (c) Articles 16 to 21 Articles 16 to 21 Article 22(1) Article 22(1) Article 22(2) Article 22(3) Article 23, first paragraph Article 22(2), first subparagraph Article 23, second paragraph Article 22(2), second subparagraph Article 24 Article 23 Article 25 Article 24 Article 26 Article 25 Article 27   Article 26 Article 28 Article 27  Annex I  Annex II